Detailed Action
1. 	This Action is in response to Applicant's amendment filed on June 30, 2022. Claims 4, 9, 14 and 19 have been canceled, therefore, claims 1-3, 5-8, 10-13, 15-18 and 20  are currently pending in the present application. This Action is made Final.
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
3.	In an effort to advance prosecution of this application, the Examiner left a voice message to Thomas A. Miller (312 977 9903) on August 2, 2022 regarding a proposed amendment. However, the Examiner is not aware of any response to such voice massage.
Claim Objections
4.	Claim(s) 5 and 15 (are/is) objected to because of the following informalities:  claims 5 and 15 depend on a canceled claim respectively.  Appropriate correction is required.

5.	Claims 1-3, 5-7, 11-13 and 15-17 are now allowed. Objections of claims 5 and 15 must be taken care of.

Response to Arguments
6.	Applicant's arguments with respect to claims 1-3, 5-7, 11-13 and 15-17 have been considered but are moot in view claims being allowed.
Response to Arguments
7.	Applicant's arguments filed on June 30, 2022 have been fully considered but they are not persuasive.
After carefully revising the office action pertinent to the present response and remarks, the following main point(s) have been identified: 
1) The Applicant, at page 10 and 11 of the Applicant’s remarks, states the following:

    PNG
    media_image1.png
    902
    785
    media_image1.png
    Greyscale


Regarding point 1), Applicant arguments above is mainly addressed to claim 1 and 11, which are now allowed. Claim 8 is not amended as claim 1 or claim 11, but claim 8 does include the management information and the evaluation periods. Now, in light of “management information and the evaluation periods” argument, it is clear that the cited portion of Fukati discloses the argued feature:
(see col. 12 lines 55-58 and col. 14 lines 45-49; col. 12: …In the present invention, the above-described offset value, decision threshold, and trigger period are further configured in accordance with the type of the component carrier … and col. 14: In the following descriptions, the radio base station (eNB) instructs the radio terminal (UE) to perform the terminal measurement report by using an Event A3, and at this time, configures the offset value (a3-Offset) in accordance with the type of the neighbouring cell. Examiner’s interpretation: the base station instruct the radio terminal to perform measurement report in preparation for potential handover. The base station provide a (a3-Offet)value to the radio terminal, which includes decision threshold, and trigger period that is later used to determine cell search and handover.
(see col. 13 line 62 - col. 14 line 35 and col. 15 lines 16-24; Examiner’s interpretation: N can be any number starting from 1, meaning at least one piece of management information. And in the rejection to the base claim, it has been shown the trigger condition and the evaluating period).
 

Therefore, the argued features are written such that they read upon the cited reference(s).

Conclusion 
8.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	YIN; Candy (US 20200022042 A1) discloses at paragraph 12 discloses the handover (HO) command at operation 118 contains a high threshold condition such that when the high threshold condition is met, then the UE 110 will trigger handover, synchronization to target cell 114, and random access to target cell 114.
	JANG; Jaehyuk et al. (US 20180227805 A1) discloses at paragraph 227 the source base station 2c-03 transmits a conditional handover command to the terminal.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
August 22, 2022